  3:20-cv-03737-JMC-SVH           Date Filed 02/12/21     Entry Number 15        Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Anthony Gagliani, Individually and as )
Personal Representative of the Estate of )                        Civil Action Number:
Stephen Walter Gagliani,                      )                 3:20-cv-03737-JMC-SVH
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )
                                              )
Lexington County Sheriff’s Department; County )         CONSENT CONFIDENTIALITY
of Lexington, South Carolina; South Carolina  )                  ORDER
Law Enforcement Division; Deputy Brandon      )
Kinder; Deputy Jason Wilkes; and State        )
Constable Lawrence Markey,                    )
                                              )
               Defendants.                    )
                                              )


       Whereas, the parties to this action (“parties”), have stipulated that certain discovery

material and/or other information is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 12th day of February, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation.            Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be
                                                1
    3:20-cv-03737-JMC-SVH            Date Filed 02/12/21        Entry Number 15          Page 2 of 10




deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

        3.      Documents Which May be Designated Confidential. Any person, entity, or

party may designate documents as confidential but only after review of the documents by an

attorney 1 who has, in good faith, determined that the documents contain information protected

from disclosure by statute, sensitive personal information, trade secrets, or confidential research,

development, or commercial information.

        4.      Depositions.      Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

        5.      Protection of Confidential Material.

        a.      General Protections. Documents designated CONFIDENTIAL under this Order

        shall not be used or disclosed by the parties or counsel for the parties or any other persons

        identified below for any purposes whatsoever other than preparing for and conducting the

        litigation in which the documents were disclosed (including any appeal of that litigation).

        b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

        not disclose or permit the disclosure of any documents designated CONFIDENTIAL

        under the terms of this Order to any other person or entity except as set forth in

        subparagraphs (1)-(5) below, and then only after the responsible party or counsel has

        advised the third party of the existence and terms of this Order, and that they are bound

        by it. Subject to these requirements, the following categories of persons may be allowed


1
   The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be admitted
to the Bar of at least one state but need not be admitted to practice in the District of South Carolina and
need not apply for pro hac vice admission. By signing the certification, counsel submits to the jurisdiction
of this court in regard to the certification.

                                                     2
    3:20-cv-03737-JMC-SVH           Date Filed 02/12/21         Entry Number 15      Page 3 of 10




       to review documents which have been designated CONFIDENTIAL pursuant to this

       Order:

                (1)    counsel and employees of counsel for the parties who have responsibility

                for the preparation and trial of the lawsuit;

                (2)    parties (subject to subsection (6) below) and employees of a party to this

                Order but only to the extent that the individual party or employee’s assistance is

                necessary to the conduct of the litigation in which the information is disclosed 2;

                (3)    court reporters engaged for depositions and those persons, if any,

                specifically engaged for the limited purpose of making photocopies of documents;

                (4)    consultants, investigators, or experts (hereinafter referred to collectively as

                “experts”) employed by the parties or counsel for the parties to assist in the

                preparation and trial of the lawsuit;

                (5)    other persons only upon consent of the producing party or upon order of

                the court and on such conditions as are agreed to or ordered;

       c.       Control of Documents. Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

       terms of this order.

       d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the




2
   At or prior to the time such party or employee completes his or her acknowledgment of review of this
Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a certification in
the form shown at Attachment C hereto. Counsel shall retain the certification together with the form
signed by the party or employee.

                                                   3
  3:20-cv-03737-JMC-SVH           Date Filed 02/12/21      Entry Number 15       Page 4 of 10




       designation “CONFIDENTIAL” if the word does not already appear on the copy. All

       such copies shall be afforded the full protection of this Order.

       6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to insure that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal.          Absent extraordinary

circumstances making prior consultation impractical or inappropriate, the party seeking to submit

the document to the court shall first consult with counsel for the party who designated the

document as confidential to determine if some measure less restrictive than filing the document

under seal may serve to provide adequate protection. This duty exists irrespective of the duty to

consult on the underlying motion. Nothing in this Order shall be construed as a prior directive to

the Clerk of Court to allow any document be filed under seal. The parties understand that

documents may be filed under seal only with the permission of the court after proper motion.

       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with

       the party asserting confidentiality.



                                                 4
3:20-cv-03737-JMC-SVH         Date Filed 02/12/21       Entry Number 15        Page 5 of 10




   b.     A party who contends that documents designated CONFIDENTIAL are not

   entitled to confidential treatment shall give written notice to the party who affixed the

   designation of the specific basis for the challenge. The party who so designated the

   documents shall have fifteen (15) days from service of the written notice to determine if

   the dispute can be resolved without judicial intervention and, if not, to move for an Order

   confirming the Confidential designation.

   c.     Notwithstanding any challenge to the designation of documents as confidential,

   all material previously designated CONFIDENTIAL shall continue to be treated as

   subject to the full protections of this Order until one of the following occurs:

          (1)     the party who claims that the documents are confidential withdraws such

          designation in writing;

          (2)     the party who claims that the documents are confidential fails to move

          timely for an Order designating the documents as confidential as set forth above;

          or

          (3)     the court rules that the documents should no longer be designated as

          confidential information.

   d.     Challenges to the confidentiality of documents may be made at any time and are

   not waived by the failure to raise the challenge at the time of initial disclosure or

   designation.

   9.     Treatment on Conclusion of Litigation.

   a.     Order Remains in Effect. All provisions of this Order restricting the use of

   documents designated CONFIDENTIAL shall continue to be binding after the conclusion

   of the litigation unless otherwise agreed or ordered.



                                             5
  3:20-cv-03737-JMC-SVH           Date Filed 02/12/21       Entry Number 15         Page 6 of 10




       b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

       conclusion of the litigation, including conclusion of any appeal, all documents treated as

       confidential under this Order, including copies as defined above shall be returned to the

       producing party unless: (1) the document has been entered as evidence or filed (unless

       introduced or filed under seal); (2) the parties stipulate to destruction in lieu of return; or

       (3) as to documents containing the notations, summations, or other mental impressions of

       the receiving party, that party elects destruction.            Notwithstanding the above

       requirements to return or destroy documents, counsel may retain attorney work product

       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       10.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

       11.    No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.
                                                 6
  3:20-cv-03737-JMC-SVH           Date Filed 02/12/21    Entry Number 15      Page 7 of 10




           12.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

           IT IS SO ORDERED.

                                                    ______________________________
                                                    Shiva V. Hodges
                                                    UNITED STATES MAGISTRATE JUDGE

February 12, 2021

Charleston, South Carolina




                                               7
  3:20-cv-03737-JMC-SVH              Date Filed 02/12/21        Entry Number 15           Page 8 of 10




                                   ATTACHMENT A
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Anthony Gagliani, Individually and as )
Personal Representative of the Estate of )              Civil Action Number:
Stephen Walter Gagliani,                      )       3:20-cv-03737-JMC-SVH
                                              )
         Plaintiffs,                          )
                                              )
v.                                            ) CERTIFICATION BY COUNSEL OF
                                              ) DESIGNATION OF INFORMATION AS
Lexington County Sheriff’s Department; County )          CONFIDENTIAL
of Lexington, South Carolina; South Carolina  )
Law Enforcement Division; Deputy Brandon      )
Kinder; Deputy Jason Wilkes; and State        )
Constable Lawrence Markey,                    )
                                              )
               Defendants.                    )
                                              )
                                              )

         Documents produced herewith [whose bates numbers are listed below (or) which are listed on
the attached index] have been marked as CONFIDENTIAL subject to the Confidentiality Order entered
in this action which Order is dated February 12, 2021.

        By signing below, I am certifying that I have personally reviewed the marked documents and
believe, based on that review, that they are properly subject to protection under the terms of Paragraph 3
of the Confidentiality Order.

        Check and complete one of the two options below.

        ❑       I am a member of the Bar of the United States District Court for the District of South
                Carolina. My District Court Bar number is [District Court Bar #].
        ❑       I am not a member of the Bar of the United States District Court for the District of South
                Carolina but am admitted to the bar of one or more states. The state in which I conduct
                the majority of my practice is [state in which I practice most] where my Bar number is
                [that state's Bar #]. I understand that by completing this certification I am submitting to
                the jurisdiction of the United States District Court for the District of South Carolina as to
                any matter relating to this certification.

Date: [date attachment A signed]                                 [Signature of Counsel [s/name]]
                                                                 Signature of Counsel
                                                                 [Printed Name of Counsel [A]]
                                                                 Printed Name of Counsel




                                                     8
  3:20-cv-03737-JMC-SVH             Date Filed 02/12/21        Entry Number 15         Page 9 of 10




                                    ATTACHMENT B
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


Anthony Gagliani, Individually and as )
Personal Representative of the Estate of )                             Civil Action Number:
Stephen Walter Gagliani,                      )                      3:20-cv-03737-JMC-SVH
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )                ACKNOWLEDGEMENT OF
                                              )                 UNDERSTANDING AND
Lexington County Sheriff’s Department; County )               AGREEMENT TO BE BOUND
of Lexington, South Carolina; South Carolina  )
Law Enforcement Division; Deputy Brandon      )
Kinder; Deputy Jason Wilkes; and State        )
Constable Lawrence Markey,                    )
                                              )
               Defendants.                    )
                                              )
                                              )

         The undersigned hereby acknowledges that he or she has read the Confidentiality Order dated
February 12, 2021, in the above captioned action, understands the terms thereof, and agrees to be bound
by such terms. The undersigned submits to the jurisdiction of the United States District Court for the
District of South Carolina in matters relating to the Confidentiality Order and understands that the terms
of said Order obligate him/her to use discovery materials designated CONFIDENTIAL solely for the
purposes of the above-captioned action, and not to disclose any such confidential information to any other
person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may result
in penalties for contempt of court.

                Name:                   [undersigned name [att B]]
                Job Title:              [Job Title [att B]]
                Employer:               [Employer [att B]]
                Business Address:       [Business Address [att B]]


Date: [date attachment B signed]                                [Signature [attachment B]]
                                                                Signature




                                                    9
 3:20-cv-03737-JMC-SVH          Date Filed 02/12/21     Entry Number 15       Page 10 of 10




                                 ATTACHMENT C
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION


Anthony Gagliani, Individually and as )
Personal Representative of the Estate of )                    Civil Action Number:
Stephen Walter Gagliani,                      )             3:20-cv-03737-JMC-SVH
                                              )
         Plaintiffs,                          )
                                              )     CERTIFICATION BY COUNSEL OF
v.                                            )        NEED OF ASSISTANCE OF
                                              )           PARTY/EMPLOYEE
Lexington County Sheriff’s Department; County )
of Lexington, South Carolina; South Carolina  )
Law Enforcement Division; Deputy Brandon      )
Kinder; Deputy Jason Wilkes; and State        )
Constable Lawrence Markey,                    )
                                              )
               Defendants.                    )
                                              )
                                              )

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑      A named party;

       ❑      An employee of named party [employee of named party]. This employee’s job
              title is [employee's job title] and work address is [employee's work address].

Date: [date attachment C signed]                         [Signature [attachment C]]
                                                          Signature



                                              10
